Citation Nr: 0839252	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
April 1971.  He is a recipient of the Distinguished Flying 
Cross and Purple Heart medals.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for PTSD.  

The veteran was afforded a personal hearing at the RO before 
the undersigned in October 2007.  A transcript is associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Establishing service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  Evidence denoting participation in combat can 
include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

The veteran contends that he suffers from PTSD as a result of 
his service as a helicopter pilot in Vietnam.  He recalls 
numerous instances of coming under enemy fire.  He states 
that his co-pilot was killed (shot in the head) before his 
eyes.  In this regard, the Board notes that the veteran's DD-
214 verifies that he served as helicopter pilot, and that he 
is the recipient of the Purple Heart and Distinguished Flying 
Cross medal.  The Board therefore finds acceptable evidence 
of an in-service combat stressor.

Recognition is given to the fact that a clear diagnosis of 
has not been rendered.  However, based upon the 
symptomatology endorsed by the veteran at the time of his 
October 2007 personal hearing, which included problems with 
employment and personal relationships, substance abuse, 
nightmares, intrusive thoughts, and difficulty with anger 
management, the Board finds that the veteran should be 
scheduled to undergo a VA examination for the purpose of 
determining whether the above described in-service stressors 
are sufficient to support a diagnosis of PTSD.  Such 
examination must include psychological testing.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
provide the name of any VA or non-VA 
health care provider who have treated him 
for psychiatric problems, to include PTSD, 
since service discharge.  Any negative 
development should be included in the 
record.

2. Arrange for the veteran to be afforded 
a VA psychiatric examination.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should 
specifically include psychological testing 
that includes tests to determine whether 
the veteran in fact has PTSD.

A diagnosis of PTSD under DSM IV criteria 
must be made or ruled out.  If PTSD is 
diagnosed, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established by the record and found 
to be sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.

It must be specified for the examiner the 
stressors that are established by the 
record (coming under enemy gunfire as a 
helicopter pilot) and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.

3. Thereafter, re-adjudicate the claim on 
appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

